 



Exhibit 10.23
LETTER OF INTENT
CONFIDENTIAL
This Letter of Intent will serve to outline a proposed transaction (the
“Transaction”) relating to the acquisition by Amerex Group, Inc., headquartered
in New York, NY with administrative headquarters in Tulsa, OK, directly or
through its subsidiaries and affiliates (the "Purchaser” or “Amerex”) of all of
the assets of PermaFix Treatment Services., headquartered in Tulsa, OK, (the
“Company”), and thereby the acquisition by Purchaser of all of the assets,
services and business owned or controlled by the Company (hereinafter sometimes
referred to as the "Business”).
1. Acquisition of Assets.
Amerex, directly or through the use of a wholly-owned subsidiary shall acquire
from the Company (“Seller”) one hundred percent (100%) of all assets of the
Company existing as of the Closing (as hereinafter defined) (the “Purchased
Assets”) including certain liabilities. The assets are to be identified by an
Asset Schedule agreed upon by signature of the schedule by both Purchaser and
Seller.
2. Acquisition Price. Based on the preliminary evaluation by representatives of
Purchaser, Purchaser will pay Two Million Dollars ($2,000,000) for 100% of the
assets of the Company plus certain liabilities. The cash at closing will be
determined by the total cash or “cash assets” and liabilities assumed at
closing. Within in five days of execution of the Letter of Intent, Purchaser
will deposit Five Thousand ($5,000), which will be applied to purchase price at
closing, with an agreed upon third party escrow. The deposit will be considered
non-refundable.
2A. Adjustments to Purchase Price. The Purchase Price shall be adjusted one
hundred and twenty (120) days after Closing. In the event that the Companies’
“Collected Working Capital” as calculated from the balance sheet as of the date
of Closing (with accounts receivable determined by collections after Closing) is
equal to $0 then the Purchase Price shall be increased by the amount of the
excess. In the event that the Collected Working Capital is less than $0 then the
Purchase Price shall be decreased by the deficiency.
For these purposes the term “Collected Working Capital” shall mean the
difference between the Companies’ “Currents Assets” minus “Current Liabilities.”
“Current Assets” shall refer to the balance in inventories, supplies, prepaid
expenses and other current assets at Closing plus the amount of trade and other
accounts receivable (exclusive of inter-company accounts collected during the
one hundred and twenty (120) days following Closing. “Current Liabilities” shall
refer to the balance in accounts payable and accrued expenses (exclusive of
inter-company expenses, accrued compensation, accrued income taxes and reserves
for environmental liabilities) as of Closing. All cash receipts shall be applied
to the trade receivables to which they relate and any unpaid account balances
will be returned to PESI for collection.

 

 



--------------------------------------------------------------------------------



 



3. Due Diligence / Definitive Agreement. Purchaser is prepared to immediately
commence the due diligence. The preparation of a definitive agreement (the
“Definitive Agreement”) incorporating the terms outlined in this Letter of
Intent, will commence upon completion of initial due diligence and prior to
completion of the due diligence. The Definitive Agreement shall be mutually
acceptable to Purchaser and Seller. The execution of the Definitive Agreement is
subject to the satisfactory completion of a full legal, financial and
operational due diligence review and the approval of the Board of Directors of
each of the Company. The Definitive Agreement shall contain reasonable and
customary representations and warranties, agreements, closing conditions
(shareholder approval by the Company) and indemnification provisions as are
customary and appropriate in transactions similar to the Transaction.
4. Good Faith; Exclusivity.
a. Purchaser and the Company shall negotiate in good faith to consummate the
Transaction. The Board of Directors of the Company shall recommend the
Transaction to the Company’s stockholders. If at any time the Board of Directors
determines to withdraw its favorable recommendation of the Transaction, the
Company shall notify Purchaser and provide a written explanation of such
withdrawal decision.
b. Immediately upon execution and delivery of this Letter of Intent, the Company
and the Sellers shall terminate all negotiations and other discussions with any
other party with respect to an acquisition, business combination or purchase of
all or any portion of the stock or assets of the Company, whether by merger or
otherwise (an “Acquisition”), and thereafter until after September 30, 2007 (the
“Exclusivity Period”), neither the Company nor the Sellers shall, nor shall the
Company or any Seller allow its officers, directors, employees, agents or
representatives to, directly or indirectly:
(i) solicit, encourage or initiate inquires, offers or proposals from, or
participate in any discussions or negotiations with, any person or entity
concerning any Acquisition; or
(ii) except as required by law, disclose any information not customarily
disclosed to any person or entity concerning the business and properties of the
Company, or afford to any person or entity access to the properties, books or
records of the Company or otherwise assist or encourage any person or entity in
connection with the foregoing.
5. Due Diligence. During the Exclusivity Period, Purchaser and its agents shall
be afforded reasonable opportunity to inspect the books and records of the
Company and to investigate the Business. The Company agrees to cooperate
throughout the Exclusivity Period with Purchaser by making available to
Purchaser all personnel and financial information or other information relating
to the contemplated transactions and operation of the Company as may reasonably
be requested by Purchaser; provided that, in connection with such review and
inspections, neither Purchaser nor any of its agents shall unreasonably
interfere with the operation of the Business.

 

 



--------------------------------------------------------------------------------



 



6. Confidentiality; Public Announcements. All press releases and public
announcements relating to the Transaction will be agreed to and prepared jointly
by Purchaser and the Company; provided, however, that nothing contained herein
shall prohibit any party hereto from making any disclosure required by
applicable laws or regulations. Each party to this letter agrees to maintain the
confidentiality of all of the information received from the other party and use
such information only for the purposes contemplated by this letter; provided,
however, that the parties shall be permitted to disclose the materials and
information they each receive from the other to their respective advisors,
representatives and agents in connection with performing duties related to the
Transaction. In the event of a termination of this letter for any reason, each
party shall return to the other all documents (and any copies thereof) and
information provided to by the other party. The obligation of confidentiality
under this paragraph shall survive the termination of this letter.
7. Agreement to Continue Customary Operation. The Company agrees to operate the
Business during the Exclusivity Period in a manner consistent with the manner in
which the Business has been operated prior to the date hereof and in accordance
with existing contractual arrangements, including, but not limited to, the terms
and manner on which the Company collects its receivables and pays its payables,
retains and pays its employees and independent contractors, services its
customers, solicits new accounts and opportunities and processes its insurance
and other claims and activities. The Company agrees to refrain during the
Exclusivity Period from entering into any new contractual relationships,
materially changing any existing contractual relationships, selling any asset or
incurring any liability related to the Business during the Exclusivity Period
except in accordance with the terms and conditions customarily utilized by the
Company in the ordinary course of its business. The Company agrees to refrain
from making any distributions to shareholders or issuing any additional shares
of capital stock or debt instrument of any quality or character during the
Exclusivity Period. The Company shall immediately notify Purchaser of any
attempt to recapitalize the Company.
8. Expenses. Each of the parties hereto shall bear their own costs and expenses
for the investigations, negotiations and examinations contemplated by the
Transaction, including costs of their respective accountants and attorneys.
9. Assignment. The parties may not assign any or all of their rights or duties
hereunder without the prior written consent of the other parties; provided that,
Purchaser shall have the right, without consent from the Company, to assign this
Letter of Intent to a subsidiary or affiliate controlled by Purchaser.
10. Integration; Modification. This Letter of Intent supersedes prior or
contemporaneous letters of intent or correspondence between the parties. Any
modification or amendment of this Letter of Intent must be in writing and signed
by all of the signatories hereto in an instrument which makes specific reference
to this Letter of Intent.
11. Governing Law. This Letter of Intent shall be governed by and construed in
accordance with the laws of the State of Oklahoma, without regard to conflicts
of laws.
12. Counterparts. This Letter of Intent may be executed in counterparts, each of
which shall be deemed an original and all of which together shall constitute one
and the same instrument.
13. Expiration. Unless the parties execute the Definitive Agreement on or before
December 21, 2007 or such other later date as the parties agree in writing, this
Letter of Intent shall automatically expire and be of no further force and
effect (except as set out in Section 6 hereof).

 

 



--------------------------------------------------------------------------------



 



14. Legal Effect. Other than the provisions of this Section 14 and Sections 4,
6, 7 and 9 hereof, which the undersigned parties agree will be legally binding,
the terms herein contained are not intended, nor will they be construed to
legally binding on the parties hereto, and the Transaction will be binding on
the parties only in accordance with the terms contained in the Definitive
Agreement, if and when such agreement has been executed by the parties.
15. Closing. It is anticipated the consummation of the transaction contemplated
herein will occur on or before ninety (90) days from commencing due diligence or
such other date as the Parties may agree.
If the foregoing is satisfactory to you as an expression of mutual interest of
the parties, please so indicate having this Letter of Intent signed in the space
below and returning one executed copy of this letter to me on or before
August 28, 2007.

            Sincerely,


      By:   / Nicholas J. Malino /       Name:   Nicholas J. Malino        
Title:   CEO     

Agreed and accepted this 27th day of August, 2007

            Perma-Fix Treatment Services, Inc
      By:   / Lou Centofani /       Name:   Lou Centofani       Title:   CEO    

 

 